Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 1 of 10 PageID #: 107




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

LA’SHADION SHEMWELL, in                     §
his official capacity as a city council     §
member, and in his individual capacity as   §
a voter in District 1, and FLORINE          §
HENRY, and DEBRA FULLER,                    §
                                            §
      Plaintiffs,                           §   CIVIL ACTION NO. 4:20-cv-00687-SDJ
v.                                          §
                                            §   JURY DEMAND
CITY OF MCKINNEY, TEXAS                     §
                                            §
      Defendant.                            §

PLAINTIFFS’ SUPPLEMENTAL BRIEF IN FURTHER RESPONSE/OPPOSITION TO
         DEFENDANT CITY OF MCKINNEY’S MOTION TO DISMISS

                                                     Blerim Elmazi, Esq.
                                                     Texas Bar No. 24118375
                                                     MERRITT LAW FIRM, LLC
                                                     1910 Pacific Avenue, Suite 8000
                                                     Dallas, TX. 75021
                                                     blerim@leemerrittesq.com

                                                     S. Lee Merritt, Esq.
                                                     PA Bar No. 314891
                                                     MERRITT LAW FIRM, LLC
                                                     1910 Pacific Avenue, Suite 8000
                                                     Dallas, TX 75201
                                                     lee@leemerrittesq.com

                                                     Shayan Elahi, Esq.
                                                     Texas Bar No. 24080485
                                                     Law Offices of Shayan Elahi
                                                     13601 Preston Road, Suite E770
                                                     Shayan@elahilawfirm.com

                                                     ATTORNEYS FOR PLAINTIFFS

PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                       Page 1
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 2 of 10 PageID #: 108




PLAINTIFFS’ SUPPLEMENTAL BRIEF IN FURTHER RESPONSE/OPPOSITION TO
         DEFENDANT CITY OF MCKINNEY’S MOTION TO DISMISS


TO THE HONORABLE JUDGE OF SAID COURT:

        Pursuant to the Court’s November 17, 2020 Order on Supplemental Briefing (ECF 14),

Plaintiffs file this Brief in Further Response/Opposition to Defendant City of McKinney’s

Motion to Dismiss and would show the Honorable Court as follows:



A.      Plaintiffs’ claims are not moot and their Complaint has sufficiently alleged

        constitutional and Voting Rights Act claims that should be allowed to move forward

        at this stage of litigation.

        In the City of McKinney’s sur-reply (ECF 13) brief on its Motion to Dismiss the City

once again misrepresents the legal issues in the present matter. The City argued that “Even had

the City limited the recall election solely to District 1 voters (as Plaintiffs requested), the result

would have been the same: Councilman Shemwell would have been recalled by District 1 voters

in the same manner that he was recalled and removed by the voters citywide.” While the City

may believe the issues articulated in Plaintiffs’ Complaint are related to solely Councilman

Shemwell, the City ignores the fact that there are two additional plaintiffs who are qualified

voters and residents in District 1. The unconstitutional scheme in place in regards to recall

elections within the City of McKinney remain intact, even despite the recall of Councilman

Shemwell.

        In the event that Councilman Shemwell is ever to run for city council within McKinney

again, he would be subjected to the exact same unconstitutional scheme that he has already been


PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                         Page 2
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 3 of 10 PageID #: 109




recalled through. Nothing would stop the City from again recalling Councilman Shemwell in an

at-large manner, despite the numerous case law cited in Plaintiffs’ previous briefs indicating that

Section 2 of the Voting Rights Act was intended to cover all elections in which voters

participate. If Councilman Shemwell meets the qualifications to run for city council within the

City, nothing would legally prevent him from doing so. However, there exist clear and obvious

issues that would deter Councilman Shemwell or any other Black or Latino resident from

running for city council within District 1.

       The possibility of recalling a single-district city council member would weigh heavily on

any Black or Latino candidate considering a campaign for city council. Given the facts alleged in

Plaintiffs’ Complaint, it is clear that there existed an obvious bias among city leaders in regards

to the election of Councilman Shemwell. Early on city leaders agreed they would pursue

attempts to remove the councilman from his seat. This sort of dominance by city leaders in

pushing the recall petition, as well as mobilizing voters for the recall changes and election are

nothing short of warnings to future candidates seeking to challenge city leadership or policy. If

such treatment was given to Councilman Shemwell, then it certainly can be again given to any

other candidate running as a single-district member within the city.

       The City’s reliance on voting outcomes in the November election are both misleading

and distractions from the central legal issues alleged in the Complaint. It must be noted that to

Plaintiffs’ knowledge, no city council member has ever had to face election, re-election or a

recall election in the month of November. In fact, no recall has ever occurred within the City

before. This is significant because the hotly contested November elections mobilize a much large

number of voters than do the typical city elections that occur in May. While Councilman



PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                      Page 3
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 4 of 10 PageID #: 110




Shemwell would ordinarily be required to defend his seat in May, he was forced to mount a city-

wide campaign in a presidential election year. The vast majority of voters voting in the

councilman’s recall in November were likely there because of the presidential election, rather

than having any knowledge of even the existence of the recall election. The total number of votes

cast in Councilman Shemwell’s May 2017 election, prior to the runoff, was 1,164 votes

according to the Collin County government site. That number is fairly typical for District 1 city

council races. The total number of votes cast city-wide for Mayor of McKinney, in contrast, was

11,101 votes, which is also fairly typical. The recall proposition in the November election had a

drastically higher total number of voters with a total of 66,847 votes. Given this context, it would

be misguided for the City to argue that a majority of District 1 voters voted to recall the

councilman without acknowledging the broader circumstances and unusual nature of voting on a

recall during a presidential election.

       Plaintiffs’ arguments and claim that Black and Latino voters have their votes diluted

under the new McKinney Charter scheme is still valid, and certainly enough to survive at the

motion to dismiss stage of litigation. Even in the context of a majority of District 1 voters voting

to recall the councilman there is evidence to suggest that a majority of those voters were not

Black or Latino and therefore did not suffer vote dilution. Approximately 86% of those voting to

recall the councilman are residents outside of District 1. At this early stage there is not enough

data to suggest demographics of those voting in the election, however the fact still remains that

future candidates or Councilman Shemwell himself would still be subjected to this newly-

adopted recall election scheme.




PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                       Page 4
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 5 of 10 PageID #: 111




        Councilman Shemwell was forced to mount a city-wide campaign effort to challenge the

recall election. While it may be convenient for the City to point out that District 1 voters voted to

recall the councilman there is no acknowledgment that this same system could subject future

candidates and voters within the district to vote dilution. Plaintiffs have provided ample evidence

and case law to show that its claims are still viable, especially at the motion to dismiss stage. As

a result, Plaintiffs should be allowed to proceed with discovery and proving its case.



B.      The Doctrine of Justiciability’s application to the case at bar.

        The Supreme court has deemed certain controversies “capable of repetition, yet evading

review,” for example, in Federal Election Commission v. Wisconsin Right to Life, Inc., an

advocacy organization claimed that restrictions on electioneering communications established by

the Bipartisan Campaign Reform Act of 2002 unconstitutionally prohibited the organization

from broadcasting certain political advertisements shortly before the 2004 election. Federal

Election Commission v. Wisconsin Right to Life, 551 U.S. 449 (2007). Although the case did not

reach the Supreme Court until long after the 2004 election had passed, the Court nonetheless

concluded that the case was not moot. The Court deducted that the organization credibly claimed

that it planned on running 'materially similar' future targeted broadcast ads in advance of future

elections, and the period between elections was too short to allow the organization sufficient

time to fully litigate its constitutional challenges sufficiently in advance of the election date.

        Extrapolating from that reasoning in relation to the case at bar, due to the fact that the

City had already set the elections, and due to the COVID-19 pandemic, the election had been

moved from May 2020 to November 2020, therefore it would certainly be cost prohibitive and



PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                        Page 5
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 6 of 10 PageID #: 112




confusing to stop the election while the matter is being litigated – regardless, the claim of voter

dilution has not be put to bed. There will be elections held in McKinney District 1 every few

years, and every few years the issue will continue to arise as to whether a representative from a

majority-minority district is to be recalled city-wide in violation of federal law.



C.      Plaintiffs have sufficiently alleged the elements of a vote-dilution claim under

        Thornburg v. Gingles.

        Section 2 claims under the Voting Rights Act require a fact-intensive analysis with a

“comprehensive, not limited, canvassing of relevant facts.” Thornburg v. Gingles, 478 U.S. 30,

46 (1986); Johnson v. De Grandy, 512 U.S. 997, 1011 (1994). A proper and detailed analysis of

these facts is not available, nor is it feasible, at this early motion to dismiss stage of litigation.

There is no extensive evidentiary record for the Court to properly determine these fact issues at

the motion to dismiss stage. A two-part framework for evaluating Section 2 vote dilution claims

has been developed through caselaw. The first part of this framework consists of the three

Gingles preconditions: (1) the minority group is sufficiently large and geographically compact to

constitute a majority in a proposed single-member district; (2) the minority group is politically

cohesive; and (3) the white majority votes sufficiently as a bloc to enable it to routinely defeat

the minority’s preferred candidate.

        The second part of this framework consists of an evaluation of the totality of the

circumstances to show that the minority group does not have an equal opportunity to participate

in the political process and elect representatives of their choice. Gingles, 478 U.S. at 45. The

Court included several potential factors that could be used to further analyze a claim under the



PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                         Page 6
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 7 of 10 PageID #: 113




totality of circumstances. Most relevant to the case at bar, these factors would include: The

extent to which voting in the elections of the state or political subdivision is racially polarized;

The extent to which members of the minority group in the state or political subdivision bear the

effects of discrimination in such areas as education, employment, and health, which hinder their

ability to participate effectively in the political process; Whether political campaigns have been

characterized by overt or subtle racial appeals; The extent to which members of the minority

group have been elected to public office in the jurisdiction; and whether there is a significant

lack of responsiveness on the part of elected officials to the particularized needs of the members

of the minority group. Id. at 36-37.

        At the pleading stage, Plaintiffs are not required to prove each of the Gingles

preconditions, but instead are only required to sufficiently allege facts to which a reasonable

inference can be drawn. Federal courts do not require “heightened fact pleading of specifics” at

this stage of litigation, although it may be required in further stages. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). Here, Plaintiffs have sufficiently alleged facts satisfying

each of the Gingles preconditions. As a result, the Court should deny Defendant’s request to

impose heightened pleading and evidentiary requirements that are inappropriate at the pleading

stage of litigation.

        1.      Gingles Precondition 1 - Black and Latino voters in District 1 are sufficiently

                large and geographically compact.

        Plaintiffs have sufficiently alleged that Black and Latino voters in District 1 are

sufficiently large and geographically compact to constitute a majority in a single-member

district. See Gingles, 478 U.S. at 50. In their Complaint, Plaintiffs provided extensive



PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                       Page 7
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 8 of 10 PageID #: 114




demographic figures demonstrating that District 1 is a majority-minority district. Specifically,

Plaintiffs alleged that District 1 is comprised of nearly 60% residents identified as Black or

Latino, with an additional 3% identified as Asian according to demographics provided by the

City of McKinney (ECF 1 at ¶ 31). Plaintiffs further alleged that “District 1 is a majority-

minority district in terms of its total population and voting age population. District 1 is located

on the east side of McKinney and contains the highest number of minority voters within the City

of McKinney” (ECF 1 at ¶ 28). Plaintiffs go on to plead that “The City of McKinney still

remains relatively segregated, with most minority residents living in the east side of the city and

located within the boundaries of District 1” (ECF 1 at ¶ 29).

       Accepting Plaintiffs allegations as true and viewing these facts in the light most favorable

to Plaintiffs, they more than plausibly allege that Black and Latino voters are sufficiently large

and geographically compact to comprise a majority of the single-member District 1.

       2.      Gingles Preconditions 2 & 3 – Black and Latino voters in District 1 are

               politically cohesive and their candidates of choice are usually defeated

               by the white majority bloc.

       With respect to Gingles 2 and 3, Plaintiffs alleged in their Complaint that “Voting

patterns within District 1 and the City of McKinney are racially polarized. These polarized

voting patterns are correlated with the two major political parties present within the city. The

Black and Latino voters within District 1 and in the city are politically cohesive in support of

their candidates of choice, who are overwhelmingly opposed by white voters” (ECF 1 at ¶ 8).

Plaintiffs further plead that minority candidates running city-wide failed to win due to the voting

strength of the white majority voting bloc within the city. For example, Michael Jones was an



PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                      Page 8
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 9 of 10 PageID #: 115




African American resident running city-wide and only garnered 18.01% of the vote from the city

(ECF 1 at ¶ 53). On the contrary, the only Black or Latino candidates ever elected in McKinney

all derive from District 1. No Black or Latino candidate has ever won city-wide in McKinney.

Accepting these allegations as true, Plaintiffs plausibly allege that the white bloc vote usually

defeats candidates preferred by Black and Latino voters.

       In addition to the Gingles preconditions, Plaintiffs have also alleged, though Defendants

ignore, abundant evidence that in the totality of circumstances, social and historical conditions

interact with the voting practices to impair the ability of Black voters to elect their candidates of

choice. Specifically, Plaintiffs have shown evidence of income and educational levels of

residents of District 1 as compared to the rest of the city (ECF 1 at ¶¶ 32, 33). Plaintiffs have also

shown the history of racial appeals when Councilman Shemwell ran for office and the City’s

treatment of the councilman since he took office. In conclusion, Plaintiffs adequately allege the

Gingles preconditions and the totality of circumstances.



D.     Finally, and alternatively, if this Court finds Plaintiffs’ claims deficient in any

       respect, Plaintiffs seek leave to amend their Complaint to address any defects the

       Court observes in Their pleadings.

       As detailed above, Plaintiffs have adequately plead their claims against the City of

McKinney. However, should this Court disagree, Plaintiffs request leave to amend and address

any deficiencies identified by the Court. In accordance with Federal Rule of Civil Procedure

Rule 15(a), leave to amend “shall be freely given when justice so requires,” and “should be

granted absent some justification for refusal.” U.S. ex rel. Willard v. Humana Health Plan of



PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                         Page 9
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
Case 4:20-cv-00687-SDJ Document 16 Filed 12/02/20 Page 10 of 10 PageID #: 116




Tex. Inc., 336 F.3d 375, 386 (5th Cir. 2003) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).

“If the underlying facts or circumstances relied upon by a plaintiff may be a proper subject of

relief, he ought to be afforded an opportunity to test his claim on the merits.” Foman, 371 U.S. at

182.

                                          CONCLUSION

       For at least these reasons, Plaintiffs respectfully request that Defendant’s 12(b)(6) motion

to dismiss be denied in its entirety. Alternatively, should this Court determine that Defendant’s

motion should be granted in some respect, Plaintiffs respectfully request that they be granted

leave to amend her Complaint pursuant to Federal Rule of Civil Procedure 15(a). Plaintiffs

further request all such other relief to which they may be entitled, by law or in equity.



                                                       Respectfully Submitted,

                                                       ATTORNEYS FOR PLAINTIFFS




                                  CERTIFICATE OF SERVICE
I hereby certify that on December 2, 2020, I electronically filed the foregoing document with the
clerk of the court for the U.S. District Court, Eastern District of Texas, using the electronic case
filing system of the court. I hereby certify that I have served all parties electronically or by
another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                               /s/ Blerim Elmazi
                                               Blerim Elmazi




PLAINTIFF’S SUPPLEMENTAL BRIEF IN FURTHER
                                                                                                       Page 10
RESPONSE/OPPOSITION TO DEFENDANT
CITY OF MCKINNEY’S MOTION TO DISMISS
